 KASPER DISPOSAL SERVICEKasper Disposal ServiceandTeamstersLocal 945,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof Amer-ica, AFL-CIO Case 22-CA-14371January 11, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 30, 1987, the National Labor Relations Board issued a Decision and Order in thisproceeding,' in which it ordered the Respondent,inter alia, to make whole Sandra LePoidevin forany loss of earnings and other benefits resultingfrom the Respondent's unfair labor practices in violation of Section 8(a)(1) and (3) of the Act A controversy having arisen over the amount of backpaydue under the terms of the Board's Order, the Re-gionalDirector for Region 22 issued and dulyserved on the Respondent a backpay specificationand notice of hearing, alleging the amount of backpay due The Respondent failed to file in answerOn April 13, 1988, the General Counsel filedwith the Board a Motion for Summary Judgmentbased on the Respondent's failure to file an answerOn August 31, 1988, the Board issued an order de-nying the General Counsel's Motion for SummaryJudgment,2 allowing the Respondent 14 additionaldays to file an answer, and providing that the GeneralCounsel could renew its motion "should theRespondent fail to file a timely, proper answer "Thereafter, on September 20, 1988, the GeneralCounsel filed with the Board a renewed Motion forSummary Judgment based on the Respondent's failure to file an answer The Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted, giving the Respond-ent until October 6, 1988, to file a response OnOctober 20, 1988, the Respondent filed its opposition to the General Counsel's motion, alleging thatitfiled an answer on September 15, 1988, and thatthe Respondent's attorney simply could not havehumanely [sic] propounded the Answer any earlier1286 NLRB 14 (1987)2 290 NLRB 1031 Member Johansen who dissented from the denial oftheGeneral Counsels previous Motion for Summary Judgment in thiscase agrees with his colleagues that even with the extension of timegranted in the prior decision the Respondent has failed to file a timelyanswer and the General Counsels renewed Motion for Summary Judgment should be granted265in September ' On October 26, 1988, the GeneralCounsel filed a motion to reject the Respondent'sanswer as untimely, and on November 2, 1988, theGeneral Counsel filed a brief in support of itsmotion, noting that the answer was not filed untilSeptember 20, 1988, and that the Respondent hadnever requested an extension of time for filing itsanswerThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelOn the entire record in this case, the Boardmakes the followingRuling on the Motion for Summary JudgmentIn its Order denying the General Counsel'sMotion for Summary Judgment, which issued onAugust 31, 1988, the Board gave the Respondent14 days from the date of the Order in which to fileits answer Thus, the Respondent's answer was tohave been filed in the Regional Office on or beforeSeptember 14, 1988 See Section 102 111 of theBoard's Rules and Regulations Even if we were toaccept the Respondent's response to the Board sNotice to Show Cause, which was filed 2 weeksafter the date set in the Board's notice, the Respondent admittedly filed its answer to the backpayspecification no earlier than September 15, 1988 Inthe absence of good cause being shown by the Re-spondent for the failure to file a timely answer andin light of our prior grant of a 2-week extension oftime to file an answer, we find the Respondent'sanswer to be untimely and grant the GeneralCounsel'smotion to reject the Respondent'sanswerSince we have rejected the Respondent's answer,in accordance with the Board s Rules and Regula-tions, the allegations of the backpay specificationare deemed to be admitted as true, and we furthergrant the General Counsel's Motion for SummaryJudgmentAccordingly, the Board concludes that the netbackpay due the discriminatee is as stated in thecomputations of the specification, and orders thepayment thereof by the Respondent to the discriminateeORDERThe National Labor Relations Board orders thatthe Respondent, Kasper Disposal Service, Annandale,New Jersey, its officers, agents, successors,292 NLRB No 41 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand assigns,shallmake whole the discriminatee,ed,3and accrued to the date of payment,minus taxSandra LePoidevin,by payment to her in thewithholdings required by Federal and state lawsamount of$15,768 51,plus interest computed in themanner prescribed inNew Horizonsfor theRetard-as set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to January 1 1987 (the effective date of the 19863 283 NLRB1173 (1987)Interest on and after January 1 1987 shall beamendmentto 26 U S C § 6621)shall be computed in accordance withcomputed at the short term Federal rate for the underpayment of taxesFloridaSteel Corp231 NLRB 651 (1977)